The chancellor decided in this case that in a suit to foreclose a mortgage, the court is only-authorized to appoint a receiver of the mortgaged premises where a party to the suit is in possession, either by himself or his tenants; that where a party to the suit is in possession by his tenant, the possession of the latter will not be disturbed by the appointment of the receiver; but he will be directed to attorn to the receiver and pay over the rents to him; that to authorize the appointment of a receiver in a mortgage case, where the mortgagor is personally liable for the debt, it must not only be shown that the mortgaged premises are insufficient, but that the mortgagor is irresponsible for the amount of the deficiency. Petition dismissed, with $14 costs, to be paid by the petitioners.